Koontz, C.J.,
dissenting.
I respectfully dissent from the majority opinion. There is no dispute that the testimony of Trooper Gaskins concerning the time of the accident was hearsay. In my view, the adoptive admission exception to the hearsay rule is not applicable to the facts in this case.
I agree with the majority that the Virginia test regarding the use of adoptive admissions as an exception to the hearsay rule “is whether [persons] similarly situated would have felt themselves called upon to deny the statements affecting them in the event they did not intend to express acquiescence by their failure to do so.” Owens v. Commonwealth, 186 Va. 689, 699, 43 S.E.2d 895, 899 (1947); see also Artis v. Commonwealth, 213 Va. 220, 224-25, 191 S.E.2d 190, 193 (1972); Baughan v. Commonwealth, 206 Va. 28, 32, 141 S.E.2d 750, 753-54 (1965); Dykeman v. Commonwealth, 201 Va. 807, 812, 113 S.E.2d 867, 871 (1960); Knight v. Commonwealth, 196 Va. 433, 436-37, 83 S.E.2d 738, 740 (1954); Plymale v. Commonwealth, 195 Va. 582, 591-92, 79 S.E.2d 610, 618 (1954), rev’d on other grounds, 238 Va. 341, 385 S.E.2d 50 (1989), cert. denied, 494 U.S. 1074 (1990).
I further agree with the majority that the facts in this case support the conclusion that Deputy Guill’s statement concerning the time of the accident was made in Weinbender’s presence, that she heard and understood it, and that there were no physical or emotional impediments to her “speaking up.” Additionally, I also agree that the trial judge could have believed that Weinbender would have known when the accident occurred and that it would not have been unreasonable for her to have contradicted a police officer on that fact. The record likewise does not support an assumption that she was intimidated by Deputy Guill and she makes no such assertion on appeal. None of these circumstances, however, support a conclusion that Weinbender or other persons similarly situated would have felt called upon to deny the time of the accident as stated by Deputy Guill.
The adoptive admissions exception to the hearsay rule remains an exception and is not so broad as to encompass all undenied *329statements made in a person’s presence even though such statements are heard, understood and affect that person. The phrase “felt themselves called upon to deny” within the definition of this exception contemplates a degree of human compulsion to deny the statements if one does not intend to equate silence with acquiescence.
In the present case, when Trooper Gaskins arrived at the scene, he obtained the general accident information, primarily from Deputy Guill. Weinbender was present while Gaskins obtained this information. There was no dispute that an accident had occurred and that Weinbender was the operator of one of the vehicles involved. Deputy Guill’s comment concerning the time of the accident was made during the routine exchange of information concerning the circumstances surrounding the accident. This comment was not directed to Weinbender and did not accuse her of any wrongdoing. Weinbender was not asked when the accident occurred.
During this process, Trooper Gaskins noticed an odor of alcohol about Weinbender and asked her what she had to drink. It is clear that at that point the only unresolved issue confronting Trooper Gaskins was whether the accident resulted from Weinbender’s driving while intoxicated. Weinbender was then charged with a violation of Code § 18.2-266. In the context of the application of the adoptive admissions exception to the hearsay rule, it is clear that the significance of the time of the accident would not have been readily apparent to Weinbender or other persons similarly situated when Deputy Guill’s statement was made. Accordingly, there would be no compulsion or incentive to deny it. Moreover, the time of the accident had no significance and did not affect Weinbender until, at trial, the Commonwealth sought to establish, pursuant to Code § 18.2-268(B), that she was arrested for a violation of Code § 18.2-266 within two hours of the alleged offense in order to introduce the certificate of analysis which established her blood alcohol content at 0.11 percent. See Overbee v. Commonwealth, 227 Va. 238, 242, 315 S.E.2d 242, 244 (1984). Under these circumstances, it strains logic and is contrary to human experience to conclude that Weinbender, or persons similarly situated, would have felt called upon to deny Deputy Guill’s statement concerning the time of the accident in the event she did not agree with his assertion. The most that can be concluded from the *330facts and circumstances of this case is that Deputy Guill’s comment was made in Weinbender’s presence and that she made no comment about it.
Without the hearsay statement of Trooper Gaskins, there were no grounds for admitting the certificate of analysis into evidence. Weinbender’s testimony at trial does not establish precisely when the accident occurred. Accordingly, I would hold that the trial court erred in admitting Trooper Gaskins’ hearsay statement.
The certificate of analysis was critical to the prosecution’s case against Weinbender. The Commonwealth’s attorney stated repeatedly that he was proceeding under the “per se” rule, referring to Code § 18.2-266(i). Under this subsection, a blood alcohol concentration of 0.10 percent or more by weight by volume as indicated by a chemical test administered pursuant to Code § 18.2-268 creates a rebuttable presumption that the measurement accurately reflects the defendant’s blood alcohol concentration at the time of driving. Davis v. Commonwealth, 8 Va. App. 291, 298, 381 S.E.2d 11, 15 (1989).1 Because the Commonwealth could not have proved its case under Code § 18.2-266(i) without the test results, Weinbender’s conviction cannot stand.
For these reasons, I would reverse the decision of the trial court in this case and remand for a new trial, if the Commonwealth be so advised.

 This case was decided by the trial judge prior to Davis, and it appears from the record that the Commonwealth relied on the certificate of analysis as conclusive proof of the offense while successfully objecting to any rebuttable evidence on the issue of Weinbender’s intoxication.